Third District Court of Appeal
                                State of Florida

                        Opinion filed October 6, 2021.
       Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1292
                        Lower Tribunal No. 20-698-K
                           ________________


                                Terrel Vialva,
                                   Petitioner,

                                       vs.

                               Chelsii Nunez,
                                 Respondent.



     A Case of Original Jurisdiction – Prohibition.

     Joyce Law, P.A., and Richard F. Joyce, for petitioner.

     No appearance for respondent.


Before LOGUE, MILLER and LOBREE, JJ.

     LOGUE, J.

     Terrel Vialva petitions for a writ of prohibition disqualifying the trial court

based upon prejudice against Vialva’s chosen attorney. We have previously
recognized the extraordinary demands our law places on trial judges: “the

trial court, no matter how much his or her patience is taxed . . . , must never

abandon the outlook and appearance of a dispassionate and objective

magistrate.” Masten v. State, 159 So. 3d 996, 997–98 (Fla. 3d DCA 2015).

Because Vialva sufficiently attested that this standard was not met here, we

grant the petition.

                                    FACTS

      The underlying case involves a paternity action filed by Chelsii Nunez

against Vialva. For the first six months of the litigation, Vialva represented

himself without counsel. He then hired present counsel. Shortly afterwards,

Vialva moved to disqualify the trial court for prejudice against his counsel.

The affidavits supporting Vialva’s motion attest that the trial judge said in a

prior case certain comments that we have held warrant disqualification.

Murphy v. Collins, 307 So. 3d 102, 106 (Fla. 3d DCA 2020). Nunez filed a

response noting counsel was hired after the identity of the trial judge was

known and contending “the new subsection of the Florida Rules of General

Practice and Judicial Administration 2.330 specifically prohibits exactly what

[Vialva’s counsel] is trying to achieve.”




                                       2
      Although the court had previously granted other litigants’ motions to

disqualify filed after the Murphy decision was issued, the trial court denied

Vialva’s motion. Citing to the Rule, the order denying the motion states:

            Law Offices of [Vialva’s counsel] have entered an
      appearance on behalf of [Vialva] in this ongoing lawsuit, with full
      knowledge of the assigned Judge. Counsel cannot now move to
      disqualify on grounds of bias against the attorney . . . . A Court’s
      decision to disqualify from one case is not a basis to seek
      disqualification in another case, otherwise a Judge will serve only
      at the whim of counsel.

Vialva timely filed a petition for a writ of prohibition.

                                   ANALYSIS

      “A motion to disqualify is governed substantively by section 38.10,

Florida Statutes . . . and procedurally by Florida Rule of [General Practice

and] Judicial Administration 2.330.” Peterson v. State, 221 So. 3d 571, 581

(Fla. 2017) (alterations omitted) (quoting Gore v. State, 964 So. 2d 1257,

1268 (Fla. 2007)). The only restriction Rule 2.330 places on the right to

disqualify a trial judge for prejudice against a party’s chosen counsel is that

the motion cannot be made based on a claimed prejudice against the party’s

“substitute” or “additional” counsel. In this regard, subsection (f) of the Rule

reads in pertinent part:

      (f) Prohibition Against Creation of Grounds for
      Disqualification Based Upon Appearance of Substitute or
      Additional Counsel. Upon the addition of new substitute
      counsel or additional counsel in a case, the party represented by

                                         3
      such newly appearing counsel is prohibited from filing a motion
      for disqualification of the judge based upon the new attorney’s
      involvement in the case.

Id. (emphasis added).

      Under basic principles of textual interpretation, the expression in the

rule of certain prohibitions excludes the existence of other prohibitions.

Delong v. Fla. Fish & Wildlife Conservation Comm’n, 145 So. 3d 123, 127

(Fla. 3d DCA 2014) (discussing the doctrine of expressio unius est exclusio

alterius). Because the Rule prohibits motions to disqualify based on

prejudice only against substitute or additional counsel, by implication it does

not prohibit motions based on prejudice against initial counsel. We are

interpreting a rule, not drafting one. “Our task is to apply the text, not to

improve upon it.” Pavelic & LeFlore v. Marvel Ent. Grp., 493 U.S. 120, 126

(1989) (Scalia, J.).

      Substitution of counsel involves one attorney replacing, or substituting

for, another attorney. Fla. R. Gen. Prac. & Jud. Admin. 2.505(e)(3)–(4)

(discussing requirements for substitution of counsel); see also Bryan A.

Garner, Garner’s Dictionary of Legal Usage 858 (3d ed. 2011) (defining

“substitute” as “to put a person or thing in place of another”). And one cannot

retain an “additional” attorney unless one already has an attorney. A person

representing himself or herself is, by definition, without the assistance of


                                      4
counsel. See, e.g., Amend. VI, U.S. Const. (providing an accused in a

criminal prosecution has the right to assistance of counsel). Because

Vialva’s counsel is not “substitute counsel or additional counsel,” the Rule

does not prohibit Vialva’s motion.

      The Rule and the case law agree on this point. While some cases have

prohibited the filing of a motion to disqualify based on prejudice against

counsel when counsel was hired after the identity of the trial judge was

known, those cases involved claims of prejudice against additional or

substitute counsel. For example, Town Centre of Islamorada, Inc. v. Overby,

592 So. 2d 774, 775–76 (Fla. 3d DCA 1992), involved a motion to disqualify

based on the addition of “local co-counsel” brought into the case “five months

after filing.” Similarly, Sume v. State, 773 So. 2d 600, 601 (Fla. 1st DCA

2000), involved “an alleged conflict between the judge and an attorney

recently retained as co-counsel.” Neither of these cases involved a claim of

prejudice against initial counsel.

      The distinction that both the Rule and the case law makes between

motions to disqualify based on initial counsel (allowed) and additional or

substitute counsel (disallowed) reflects the great deference our law gives to

a party’s right to choose his or her counsel, at least initially. The right to

choose one’s lawyer is “at the heart of one of the most important


                                      5
associational rights.” Coral Reef of Key Biscayne Devs., Inc. v. Lloyd’s

Underwriters at London, 911 So. 2d 155, 157 (Fla. 3d DCA 2005). At the

same time, the Rule is designed to address the problem of lawyers, who are

already retained, advising their clients to hire substitute or additional counsel

as a means of forum shopping. As the Supreme Court explained:

“subdivision (f) . . . is amended in order to eliminate the ability of manipulation

by practitioners who create grounds for disqualification through the

appearance of substitute or additional counsel.” In re Amends. to Fla. Rules

of Jud. Admin.–2020 Regular-Cycle Rep., 310 So. 3d 374, 376 (Fla. 2021)

(emphasis added). For these reasons, Vialva was not prohibited from filing

the motion.

      We grant the petition but withhold issuance of the writ confident that

the able and experienced trial judge involved will promptly comply.

      Petition granted; writ withheld.




                                         6